Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is in response to the Amendment filed December 29, 2021.

3.	Claims 1, 10-14, and 28-31 have been amended, claims 2, 8, 17, 25, and 26 have been canceled, and new claims 32-36 have been added.

4.	Claims 1, 7, 10-14, 21-23, and 27-36 have been examined and are now pending with this action.

Response to Arguments
5.	Applicant's arguments filed December 29, 2021 have been fully considered, but are not persuasive.
In response to the argument with respect to claim 1 that Jones does not teach the “determining…” and delegating…” steps because, “the device of Jones’ second user merely formats search results and send formatted search results to the device of the first user (e.g., the information seeker)” (see Remarks, pages 13-14), the examiner disagrees.
Jones clearly and explicitly teaches rendering workload by a delegate computing device.  Jones teaches in paragraphs [0098]: “A "guided request" is a request which uses the assistance of one or more guides”; [0128]: “Information of a request may be provided to multiple resources”; [0141]: “Likewise, a request which is complex, or requires more subjective processing may be parsed into multiple "system requests" which are requests generated responsive to a user request. Some system requests may be processed automatically and some system requests may require the assistance of a guide. A response to a user request may be produced automatically and/or using a guide based on a result(s) produced responsive to a number of system requests”; [0480]: “The GUI 3700 illustrated in FIG. 37 may be presented to a guide subsequent to completion of required information, or to selection of a search result(s) using the GUI 3600 (FIG. 36). The GUI 3700 may be presented to a guide when a search result(s) have been provided responsive to a search request which was handled by another guide”; and [0614]: “The categorization view information field 5370 may include information associated with presentation of information associated with a categorization”.  Clearly based on the citations above a guide may display the search result of another guide to perform additional processing.  It is evident from the citations above that content items responsive to requests are not only formatted by the guide, but also rendered by guide.
Jones teaches rendering results by the guide throughout the reference.  For instance, paragraphs [0155]: “Any type of result(s) may be reviewed based on information of a request associated with the result(s). Information may be presented to a guide in any media”; [0163]: “A result(s) and/or other item(s) associated with a user request may be presented to a user(s) and/or a guide(s) responsive to a user request”; [0174]: “A category(ies) associated with a guide may be used to select an item(s) which is to be presented to a guide. A guide(s) may be selected to review an item(s) such as a result(s) based on the association of a guide with a category(ies)”; [0198]: “A result(s) and/or other item(s) associated with a system request may be presented to a user(s) and/or a guide(s) in an order”; [0201]: “An item(s) associated with a category may be presented to a guide(s) and/or a user(s). An item(s) associated with a category and/or other information may be presented for review”; [0227]: “a result with a lower confidence factor may be more likely to be presented to a guide for review”; and so on.
For at least the reasons above and the rejections set forth below, independent claims 10 and 28 remain rejected.
For the reasons above and the rejection set forth below, claims 1-2, 7-8, 10-14, 17, 21-23, and 25-31 have been rejected and pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1, 7, 10-14, 22, 23, 27-29, and 32-36 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Jones et al. (US 2009/0276419).
INDEPENDENT:
As per claim 1, Jones teaches a system comprising: 
at least one processor (see Jones, [0115]: “A user system, a guide system, and/or a resource may be a desktop or mobile PC or Mac. RTM, a mobile phone, a smart phone, a PDA, a server system, a landline phone, a specialized communication terminal, a terminal connected to a mainframe, or any other communication device and/or system. The search system 130 may include one or more servers, computers, etc.”); and 
a non-transitory computer-readable medium storing executable instructions that, when executed, cause the at least one processor to perform operations (see Jones, [0757]: “The present invention may be implemented using a program stored, for example, in a computer-readable storage medium such as a CD-ROM, etc., or using one or more specialized terminals, devices or systems that is enabled to execute operation(s) described herein”) comprising: 
determining a plurality of delegate computing devices to which to delegate portions of a rendering workload to render an online page, the online page including a plurality of different content items (see Jones, [0089]: “A determination is made as to whether a resource(s) may be utilized to respond to a request. If a resource is identified which may perform a process associated with a request, information required to perform the process may be provided to the resource”; [0098]: “A "guided request" is a request which uses the assistance of one or more guides”; [0570]: “In at least one embodiment, at least a portion of the request may be submitted to a search tool, a resource, or other information associated with a category. An interface presented responsive to a request may be customized based on content of the request, which may include combining information associated with multiple categories in order that relevant information may be provided if a categorization associated with a request is not certain, etc.”; [0612]: “search strategy information might indicate that a search be conducted on one or more lists of URL's, and that a number of results from each search be combined, similar to the meta-search concept”; and [0693]: “a description of a resource may be presented to allow a person to identify and access a resource among other resources, such as when multiple resources are presented in a user interface”); 
delegating the portions of the rendering workload by transmitting a plurality of rendering triggers to the plurality of delegate computing devices, the plurality of rendering triggers configured to trigger respective delegate computing devices to retrieve respective content items which correspond to the rendering trigger transmitted to the respective delegate computing devices from a server hosting the online page and further trigger the respective delegate computing device to render the respective content items by processing the retrieved content items (see Jones, [0091]: “A request submitted by a user may receive a response which is produced automatically and/or utilizing assistance of a number of guides”; [0093]: “Various types of resources may be made available to perform information processing. A resource may be a completely automated system which receives information in a prescribed format, and returns a result in a prescribed format”; [0128]: “Information of a request may be provided to multiple resources”; [0141]: “Likewise, a request which is complex, or requires more subjective processing may be parsed into multiple "system requests" which are requests generated responsive to a user request. Some system requests may be processed automatically and some system requests may require the assistance of a guide. A response to a user request may be produced automatically and/or using a guide based on a result(s) produced responsive to a number of system requests”; and [0615]: “Information indicated in a categorization calendar ID list field 5375 may be utilized for any purpose, such as modifying a view(s), triggering an activity such as an information search, an audit, an automated or human-assisted activity, etc… This may indicate for example that information indicated in a calendar of US Holidays, and a calendar of jazz related events may be used to trigger activities related to the category `arts>jazz>music”); 
receiving the respective content items rendered by respective delegate computing devices (see Jones, Abstract: “Information relating to a user request may be provided to one or more resources which process the information and provide a result”; [0091]: “A request submitted by a user may receive a response which is produced automatically and/or utilizing assistance of a number of guides… If a matching request is found, a result(s) associated with the matching request(s) may be presented to a user(s) responsive to a request(s)”; [0112]: “Similarly, a result(s) produced from the resource systems 145, 150 including results produced using the guide systems 105, 110 in response to a search query(ies) submitted by the user systems 135, 140 may be transmitted to the search system 130, where it may be stored by the search system 130 and/or may be transmitted to the user systems 135, 140”; and [0398]: “a user may receive information related to a request, which may be provided to other user(s), who may be associated with the request”); 
inserting the respective content items rendered by the respective delegate computing devices into the online page (see Jones, Fig.67; [0484]: “The full answer window 3710 may be provided as a text box, scrollable window, drop-down list populated with a plurality of search results, etc. The formatted answer window 3715 displays a response to a user query which has been formatted to match one or more communication services associated with a user”; [0485]: “The formatted answer window 3715 may be provided as a text box, scrollable window, drop-down list populated with a plurality of answers, etc.”; and [0735]: “As illustrated in FIG. 67, an exemplary GUI 6700 is provided for obtaining a search result. The GUI 6700 may be presented responsive to an action(s) by a person(s). The GUI 6700 may include… ”); and 
displaying the online page with the inserted content items rendered by the plurality of delegate computing devices (see Jones, [0091]: “If a matching request is found, a result(s) associated with the matching request(s) may be presented to a user(s) responsive to a request(s)”; and [0099]: “A "result" or "search result" or "answer" is any information which may be provided responsive to a request”).

As per claim 10, Jones teaches a computer-implemented method comprising: 
receiving, by a mobile device, user input to trigger the mobile device to load an online page on the mobile device (see Jones, [0009]: “A system is provided whereby a user may submit a request for information using any or all communication services available to the user and a request handling system”; and [0115]: “A user system, a guide system, and/or a resource may be a desktop or mobile PC or Mac.RTM., a mobile phone, a smart phone, a PDA, a server system, a landline phone, a specialized communication terminal, a terminal connected to a mainframe, or any other communication device and/or system”);
detecting, by the mobile device, a plurality of delegate mobile devices to which to delegate portions of a rendering workload to render the online page, the online page including a plurality of different content items (see Jones, [0089]: “A determination is made as to whether a resource(s) may be utilized to respond to a request. If a resource is identified which may perform a process associated with a request, information required to perform the process may be provided to the resource”; [0098]: “A "guided request" is a request which uses the assistance of one or more guides”; [0570]: “In at least one embodiment, at least a portion of the request may be submitted to a search tool, a resource, or other information associated with a category. An interface presented responsive to a request may be customized based on content of the request, which may include combining information associated with multiple categories in order that relevant information may be provided if a categorization associated with a request is not certain, etc”; [0612]: “search strategy information might indicate that a search be conducted on one or more lists of URL's, and that a number of results from each search be combined, similar to the meta-search concept”; and [0693]: “a description of a resource may be presented to allow a person to identify and access a resource among other resources, such as when multiple resources are presented in a user interface”); 
delegating, by the mobile device, the portions of the rendering workload by transmitting a plurality of rendering triggers to the plurality of delegate mobile devices, the plurality of rendering triggers configured to trigger respective delegate mobile devices to retrieve respective content items which correspond to the rendering triggers transmitted to the respective delegate mobile devices from a server hosting the online page and further trigger the respective delegate mobile devices to render the respective content items by processing the retrieved content items (see Jones, [0091]: “A request submitted by a user may receive a response which is produced automatically and/or utilizing assistance of a number of guides”; [0093]: “Various types of resources may be made available to perform information processing. A resource may be a completely automated system which receives information in a prescribed format, and returns a result in a prescribed format”; [0128]: “Information of a request may be provided to multiple resources”; [0141]: “Likewise, a request which is complex, or requires more subjective processing may be parsed into multiple "system requests" which are requests generated responsive to a user request. Some system requests may be processed automatically and some system requests may require the assistance of a guide. A response to a user request may be produced automatically and/or using a guide based on a result(s) produced responsive to a number of system requests”; and [0615]: “Information indicated in a categorization calendar ID list field 5375 may be utilized for any purpose, such as modifying a view(s), triggering an activity such as an information search, an audit, an automated or human-assisted activity, etc… This may indicate for example that information indicated in a calendar of US Holidays, and a calendar of jazz related events may be used to trigger activities related to the category `arts>jazz>music”); 
receiving, by the mobile device, the respective content items rendered by the respective delegate mobile devices (see Jones, Abstract: “Information relating to a user request may be provided to one or more resources which process the information and provide a result”; [0091]: “A request submitted by a user may receive a response which is produced automatically and/or utilizing assistance of a number of guides… If a matching request is found, a result(s) associated with the matching request(s) may be presented to a user(s) responsive to a request(s)”; [0112]: “Similarly, a result(s) produced from the resource systems 145, 150 including results produced using the guide systems 105, 110 in response to a search query(ies) submitted by the user systems 135, 140 may be transmitted to the search system 130, where it may be stored by the search system 130 and/or may be transmitted to the user systems 135, 140”; and [0398]: “a user may receive information related to a request, which may be provided to other user(s), who may be associated with the request”); 
inserting, by the mobile device, the respective content items rendered by the respective delegate mobile devices into the online page (see Jones, Fig.67; [0484]: “The full answer window 3710 may be provided as a text box, scrollable window, drop-down list populated with a plurality of search results, etc. The formatted answer window 3715 displays a response to a user query which has been formatted to match one or more communication services associated with a user”; [0485]: “The formatted answer window 3715 may be provided as a text box, scrollable window, drop-down list populated with a plurality of answers, etc.”; and [0735]: “As illustrated in FIG. 67, an exemplary GUI 6700 is provided for obtaining a search result. The GUI 6700 may be presented responsive to an action(s) by a person(s). The GUI 6700 may include… ”); and 
displaying the online page with the inserted content items rendered by the plurality of delegate mobile devices on the mobile device (see Jones, [0091]: “If a matching request is found, a result(s) associated with the matching request(s) may be presented to a user(s) responsive to a request(s)”; and [0099]: “A "result" or "search result" or "answer" is any information which may be provided responsive to a request”).

As per claim 28, Jones teaches a computer-implemented method comprising: 
receiving, by a delegate mobile device, a rendering trigger from a mobile device, a content item of a plurality of content items of an online page corresponding to the received rendering trigger (see Jones, [0091]: “A request submitted by a user may receive a response which is produced automatically and/or utilizing assistance of a number of guides”; [0093]: “Various types of resources may be made available to perform information processing. A resource may be a completely automated system which receives information in a prescribed format, and returns a result in a prescribed format”; [0115]: “A user system, a guide system, and/or a resource may be a desktop or mobile PC or Mac.RTM., a mobile phone, a smart phone, a PDA, a server system, a landline phone, a specialized communication terminal, a terminal connected to a mainframe, or any other communication device and/or system”; and [0615]: “Information indicated in a categorization calendar ID list field 5375 may be utilized for any purpose, such as modifying a view(s), triggering an activity such as an information search, an audit, an automated or human-assisted activity, etc… This may indicate for example that information indicated in a calendar of US Holidays, and a calendar of jazz related events may be used to trigger activities related to the category `arts>jazz>music”); 
retrieving, by the delegate mobile device, the content item from a server hosting the online page (see Jones, [0100]: “A "search resource" or "resource" is any source of information which may be used to obtain a search result. A search resource includes automated and/or human-assisted systems, any repository of information, and any type of media and/or systems which may provide information. A resource may be a provider or source of item(s) and/or service(s)”; [0119]: “Information of at least one method of communication is associated with a resource system which allows a communication session to be established between the search system 130, a user system and/or a guide system and a resource system such as the resource systems 145, 150”; and [0120]: “For example, a guide(s) may obtain information of an event(s) such as traffic conditions which may be observed by the guide to provide a search result(s). Information in any form, such as printed media, audio and/or visual information, software, hardware, etc. which may be accessible to a guide(s), a user(s) and/or an operator(s) of a resource system(s) may be a resource”); 
rendering, by the delegate mobile device, the content item for the mobile device by processing content layout tags for the content item (see Jones, Abstract: “Information relating to a user request may be provided to one or more resources which process the information and provide a result”; [0230]: “In operation 1310 a reference item(s) associated with a task is obtained. For example, information of a search request may be obtained, which may include a query, image(s), audio, media, keyword(s), category(ies), tag(s), profile(s), etc.”; [0327]: “Information of a system requirement and/or performance of a resource may be provided. For example, resources may be associated with a category, keyword or tag which identifies a type of processing and rating, usage, or other information regarding a resource may be provided for purposes such as compensation of a resource, obtaining an offer to perform processing, etc.”; [0480]: “The GUI 3700 illustrated in FIG. 37 may be presented to a guide subsequent to completion of required information, or to selection of a search result(s) using the GUI 3600 (FIG. 36). The GUI 3700 may be presented to a guide when a search result(s) have been provided responsive to a search request which was handled by another guide”; and [0614]: “The categorization view information field 5370 may include information associated with presentation of information associated with a categorization”); and 
transmitting, by the delegate mobile device, the rendered content item to the mobile device (see Jones, [0112]: “Similarly, a result(s) produced from the resource systems 145, 150 including results produced using the guide systems 105, 110 in response to a search query(ies) submitted by the user systems 135, 140 may be transmitted to the search system 130, where it may be stored by the search system 130 and/or may be transmitted to the user systems 135, 140”; and [0398]: “a user may receive information related to a request, which may be provided to other user(s), who may be associated with the request”).

DEPENDENT:
As per claim 7, which depends on claim 1, Jones further teaches wherein each one of the plurality of different content items comprises one of image content, multimedia content, applet content, or frames content (see Jones, [0099]: “A "result" or "search result" or "answer" is any information which may be provided responsive to a request. A result includes, but is not limited to, any of an advertisement(s), a link to a web page, a message of any sort, image, audio, text, games, interactive media and/or software of any sort”).
As per claim 11, which depends on claim 10, Jones further teaches wherein the detecting of the plurality of delegate mobile devices comprises detecting candidate mobile devices using wireless communication (see Jones, [0111]: “The network 115 may include one or more wireless networks which may enable wireless communication between the various elements of the system 100”).
As per claim 12, which depends on claim 11, Jones teaches further comprising, for each one of the candidate mobile devices: determining a current level of activity or a current level of available resources; and determining whether to assign the one of the candidate mobile devices as one of the plurality of delegate mobile devices based on the current level of activity or the current level of available resources (see Jones, [0088]: “Various sources of information and/or processing facilities or "resources" may be available to the request processing system”; [0093]: “Various types of resources may be made available to perform information processing”; and [0120]: “A resource may be freely accessible to any user(s) and/or guide(s) and/or may be available on a restricted basis”).
As per claim 13, which depends on claim 11, Jones teaches further comprising, for each one of the candidate mobile devices: determining a relationship between the mobile device and the one of the candidate mobile devices; and determining whether to assign the one of the candidate mobile devices as one of the plurality of delegate mobile devices based on the relationship between the system and the one of the candidate mobile devices (see Jones, [0101]: “Profile characteristics include but are not limited to demographic, geographic, personality, affiliations, areas of interest, historical actions, preferences, memberships, associations, etc., or any other data association with a user”; and [0133]: “In at least one embodiment a guide be may selected based on a preferred resource identified by a user(s). A guide(s) may be selected based at least in part on rating information associated with a guide, a resource(s), a user(s) and/or using various factor(s) including expertise regarding subject matter of a request, etc.”).
As per claim 14, which depends on claim 13, Jones further teaches wherein the relationship between the mobile device and the one of the candidate mobile devices is determined based on at least one of: the one of the candidate mobile devices being listed as a predetermined delegate computing device for the system; previous communications between the system and the one of the candidate mobile devices; an identified user of the one of the candidate mobile devices being listed as a delegate for a user of the system; an identified user of the one of the candidate mobile devices being listed as a contact of a user of the system; or an identified user of the one of the candidate mobile devices being a social media connection to a user of the system (see Jones, [0101]: “Profile characteristics include but are not limited to demographic, geographic, personality, affiliations, areas of interest, historical actions, preferences, memberships, associations, etc., or any other data association with a user”; and [0133]: “In at least one embodiment a guide be may selected based on a preferred resource identified by a user(s). A guide(s) may be selected based at least in part on rating information associated with a guide, a resource(s), a user(s) and/or using various factor(s) including expertise regarding subject matter of a request, etc.”).
As per claim 22, which depends on claim 1, Jones further teaches wherein the plurality of delegate computing devices comprises a plurality of user mobile devices configured to serve as the plurality of delegate computing devices based on user authorization (see Jones, [0621]: “In operation 5420 access rights associated with a categorization are determined. Any information indicated in the database 5020 (FIG. 50) may be used to determine access rights. For example, an activity history, or a rating or ranking, or a skill level, an affiliation, security information, and/or any information associated with a person(s) and/or a categorization may be used to determine access rights associated with a categorization. In at least one embodiment, a rating of a guide(s) based on ratings associated with a result(s) associated with a categorization may be used to determine access rights associated with a guide(s)”).
As per claim 23, which depends on claim 1, Jones further teaches wherein the retrieval of the respective content items from the server hosting the online page and the rendering of the respective content items are fulfilled without user intervention (see Jones, [0093], “Various types of resources may be made available to perform information processing. A resource may be a completely automated system… ”; and 0363]: “an automated system may deliver a response without the assistance of a guide”).
As per claim 27, which depends on claim 13, Jones further teaches wherein the relationship is determined based on at least previous communications between the mobile device and the one of the candidate computing devices (see Jones, [0243]: “Any information regarding a reviewer may be used to select members of a list of reviewers for a review item. For example, if a list of reviewers has been previously compiled based on one or more criteria, a list of reviewers may be compiled based on different criteria”; [0293], “In at least one embodiment, information indicated in a search history or search log(s) may be provided to a guide in order to assist in associating a location with a query, as is further described herein below”; [0330]: “A query history, demographic information, spoken query and translation information might be provided by guides skilled in one or more languages which could be used as a basis for continuous improvement and training of automated resources which might augment the human translators and provide human translation services whenever needed on an ad-hoc basis”; and [0361]: “A database may include information of requests. A database may include previous request(s) and/or result(s), advertisement(s), resource(s) and/or any data processed in association with operation(s) of the system 2200”).
As per claim 29, which depends on claim 28, Jones further teaches wherein the rendering of the content item comprises loading the content item on the delegate mobile device (see Jones, Abstract: “A result and/or other information may be provided to a human assistant or guide who may process information to produce a result and/or review a result(s)”).
As per claim 32, which depends on claim 1, Jones further teaches wherein the operations further comprise splitting the rendering workload into the portions of the rendering workload (see Jones, [0128]: “Information of a request may be provided to multiple resources”; and [0141]: “Likewise, a request which is complex, or requires more subjective processing may be parsed into multiple "system requests" which are requests generated responsive to a user request. Some system requests may be processed automatically and some system requests may require the assistance of a guide. A response to a user request may be produced automatically and/or using a guide based on a result(s) produced responsive to a number of system requests”).
As per claim 33, which depends on claim 32, Jones further teaches wherein splitting the rendering workload into the portions of the rendering workload comprises: receiving a response from the server indicating attributes of the online page; and splitting the rendering workload into the portions of the rendering workload based on at least one of the attributes of the online page (see Jones,; and [0091]: “A request submitted by a user may receive a response which is produced automatically and/or utilizing assistance of a number of guides”; [0128]: “Information of a request may be provided to multiple resources”; [0141]: “Likewise, a request which is complex, or requires more subjective processing may be parsed into multiple "system requests" which are requests generated responsive to a user request. Some system requests may be processed automatically and some system requests may require the assistance of a guide. A response to a user request may be produced automatically and/or using a guide based on a result(s) produced responsive to a number of system requests”; [0570]: “In at least one embodiment, at least a portion of the request may be submitted to a search tool, a resource, or other information associated with a category. An interface presented responsive to a request may be customized based on content of the request, which may include combining information associated with multiple categories in order that relevant information may be provided if a categorization associated with a request is not certain, etc.”; [0612]: “search strategy information might indicate that a search be conducted on one or more lists of URL's, and that a number of results from each search be combined, similar to the meta-search concept”; [0614]: “The categorization view information field 5370 may include information associated with presentation of information associated with a categorization”; and [0693]: “a description of a resource may be presented to allow a person to identify and access a resource among other resources, such as when multiple resources are presented in a user interface”).
As per claim 34, which depends on claim 33, Jones further teaches wherein the attributes of the online page include structure, content, and style attributes of the online page (see Jones, [0269]: “The role indicators 1635 may be used to indicate a type of activity. For example, if a guide is performing an activity such as transcription, the `Transcriber` role indicator 1635a may be active as indicated by for example the tab being associated with the current GUI, or using a color indicator, or other type of indication”; and [0327]: “Information of a system requirement and/or performance of a resource may be provided. For example, resources may be associated with a category, keyword or tag which identifies a type of processing and rating, usage, or other information regarding a resource may be provided for purposes such as compensation of a resource, obtaining an offer to perform processing, etc.”).
As per claim 35, which depends on claim 1, Jones further teaches wherein the operations further comprises: transmitting a Hypertext Transfer Protocol (HTTP) request for the online page to the server hosting the online page; receiving an HTTP response from the server subsequent to the transmitting of the HTTP request, the HTTP response corresponding to the HTTP request; and processing the HTTP request, the portions of the rendering workload corresponding to portions of the HTTP request (see Jones, [0312]: “Using the example illustrated in FIG. 20, `http://computers.pricegrabber.com/hard-drives` is associated with the historical answer URL control 2015a”; and [0141]: “a request which is complex, or requires more subjective processing may be parsed into multiple "system requests" which are requests generated responsive to a user request”).
As per claim 36, which depends on claim 10, Jones teaches further comprising: transmitting, by the mobile device, a request for information of the online page to the server hosting the online page; receiving, by the mobile device, a response from the server subsequent to the transmitting of the request; identifying, by the mobile device, at least one structure attribute, content attribute, or style attribute of the online page based on the response; and determining and splitting, by the mobile device, the rendering workload for retrieving and rendering the content items of the online page based on the identifying (see Claim 10 rejection above and Jones, [0091]: “A request submitted by a user may receive a response which is produced automatically and/or utilizing assistance of a number of guides”; [0128]: “Information of a request may be provided to multiple resources”; [0141]: “Likewise, a request which is complex, or requires more subjective processing may be parsed into multiple "system requests" which are requests generated responsive to a user request. Some system requests may be processed automatically and some system requests may require the assistance of a guide. A response to a user request may be produced automatically and/or using a guide based on a result(s) produced responsive to a number of system requests”; [0570]: “In at least one embodiment, at least a portion of the request may be submitted to a search tool, a resource, or other information associated with a category. An interface presented responsive to a request may be customized based on content of the request, which may include combining information associated with multiple categories in order that relevant information may be provided if a categorization associated with a request is not certain, etc.”; [0612]: “search strategy information might indicate that a search be conducted on one or more lists of URL's, and that a number of results from each search be combined, similar to the meta-search concept”; [0614]: “The categorization view information field 5370 may include information associated with presentation of information associated with a categorization”; and [0693]: “a description of a resource may be presented to allow a person to identify and access a resource among other resources, such as when multiple resources are presented in a user interface”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2009/0276419) in view of Mgrdechian et al. (US 8,989,727).
As per claim 21, which depends on claim 1, although Jones explicitly teaches wherein the plurality of delegate computing devices comprises a plurality of user mobile devices, Jones does not explicitly teach the devices are within range of the system to establish a Bluetooth connection. 
Mgrdechian teaches devices within range of the system to establish a Bluetooth connection (see Mgrdechian, col.16, lines 18-23: “When User A initiates an identification request 801, other wireless devices send replies 802 that include wireless device IDs 823 and optional initial profile information 822 if profile information is stored on the devices. In this example, a request (i.e., a query) 801 and reply 802 are made using Bluetooth”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Jones in view of Mgrdechian so that the devices are within range of the system to establish a Bluetooth connection.  One would be motivated to do so because Jones teaches the system can employ wireless technology (see Jones, [0111]: “The network 115 may include one or more wireless networks which may enable wireless communication between the various elements of the system 100”).

8.	Claims 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2009/0276419) in view of Isozu et al. (US 200/0185936).
As per claim 30, which depends on claim 28, although Jones further teaches rendering, Jones does not explicitly teach wherein rendering the content item comprises: processing content layout tags for the content item; and generating commands for the mobile device to display the content item based on the content layout tags.
Isozu teaches processing content layout tags for the content item (see Isozu, [0050]: “The mark-up language used with the document 10 may be, for example, the Standard Generalized Markup Language (SGML), the XML that is a subset of the SGML, the HTML, or the TeX. In the document 10, a structure (a division of paragraphs, or a list, for example) and a layout of texts are specified with tags or commands marking up the texts”); and generating commands for the mobile device to display the content item based on the content layout tags (see Isozu, [0059]: “Upon receiving the first format document, the document obtaining unit 110 generates a tree structure representing a nested relationship of tags (including commands hereinafter)”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Jones in view of Isozu so that rendering the content item comprises: processing content layout tags for the content item; and generating commands for the mobile device to display the content item based on the content layout tags.
One would be motivated to do so because Isozu teaches in paragraph [0051]: “the information processing apparatus 100 processes the document 10 to output a second format document 20. The second format document 20 represents the contents of the document 10 in a tree structure having nodes thereof corresponding to at least tags of the mark-up language used in the document 10 and texts associated” and because Jones teaches in paragraph [0531]: “A user interface is described which may allow a guide to convert a result(s) into a format which is suitable for a user device(s). A result(s) are presented to a guide, and may be selected, edited, and/or modified in order to match with a user device”.
As per claim 31, which depends on claim 28, Jones further teaches wherein the rendering of the content item comprises: 
interpreting Hypertext Markup Language (HTML) tags for the content item (see Isozu, [0015]: “The mark-up language may be the HyperText Markup Language (HTML), and then the definition data may be data defining a hierarchical relationship of at least "h" tags of the HTML in a document structure”); 
creating a render tree based on the HTML tags (see Isozu, [0016]: “a document analyzing unit which generates, based on definition data defining a hierarchical relationship of at least two types of tags of the mark-up language in a document structure, a second format document representing a tree structure having at least a node thereof corresponding to the tag or to a text related to the tag from the first format document”); 
mapping where the content item should be placed in a display of the mobile device based on a hierarchy of the render tree (see Isozu, Fig.1 and [0050]: “In the document 10, a structure (a division of paragraphs, or a list, for example) and a layout of texts are specified with tags or commands marking up the texts”); and 
generating commands for the mobile device to display the content item based on the mapping (see Isozu, [0059]: “Upon receiving the first format document, the document obtaining unit 110 generates a tree structure representing a nested relationship of tags (including commands hereinafter)”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Jones in view of Isozu so that rendering the content item comprises: interpreting Hypertext Markup Language (HTML) tags for the content item; creating a render tree based on the HTML tags; mapping where the content item should be placed in a display of the mobile device based on a hierarchy of the render tree; and generating commands for the mobile device to display the content item based on the mapping.
One would be motivated to do so because Isozu teaches in paragraph [0051]: “the information processing apparatus 100 processes the document 10 to output a second format document 20. The second format document 20 represents the contents of the document 10 in a tree structure having nodes thereof corresponding to at least tags of the mark-up language used in the document 10 and texts associated” and because Jones teaches in paragraph [0531]: “A user interface is described which may allow a guide to convert a result(s) into a format which is suitable for a user device(s). A result(s) are presented to a guide, and may be selected, edited, and/or modified in order to match with a user device”.

Conclusion
9.	For the reasons above, claims 1-2, 7-8, 10-14, 17, 21-23, and 25-31 have been rejected and remain pending.

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL YOUNG WON
Primary Patent Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
January 19, 2022